DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 10,782,318 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, see table below.
Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 11-14, 4 of U.S. Patent No. 9,817,029. Although the claims at issue are not identical, they are not patentably distinct from each other, see table below.
Instant Application
US Patent 10,782,318 B2
US Patent 9,817,029 B2
1. A probing structure for semiconductor die testing comprising: a substrate having a first surface and a second surface; 
1. A probing structure for semiconductor die testing comprising: a substrate having a first surface and a second surface; 
1. A semiconductor probing structure for die testing comprising: a substrate having a first surface and a second surface; 
a probing pad contacting the second surface of the substrate, and electrically connected to at least one of the plurality of TSVs, a plurality of microbumps surrounding the probing pad, and at least one interconnect connected to the probing pad, 
a probing pad being metallic, contacting the second surface of the substrate, and electrically connected to at least one of the plurality of TSVs, a plurality of microbumps surrounding the probing pad, and at least one interconnect connected to the probing pad, 
a probing unit disposed on the second surface of the substrate, the probing unit including: a probing pad disposed above and electrically coupled to at least one of the plurality of through substrate vias, the probing pad being metallic, a plurality of microbumps surrounding the probing pad, and at least one interconnect connected to the probing pad, 
wherein at least one of the plurality of microbumps is electrically coupled to the probing pad through the at least one interconnect, 
wherein at least one of the plurality of microbumps is electrically coupled to the probing pad through the at least one interconnect, 
wherein at least one of the plurality of microbumps is electrically coupled to the probing pad through the at least one interconnect, 
wherein the probing pad, the plurality of microbumps, and the at least one interconnect are disposed on the second surface of the substrate.
wherein the probing pad, the plurality of microbumps, and the at least one interconnect are disposed on the second surface of the substrate.
wherein the probing pad is disposed above and contacts the second surface of the substrate, and at least one through substrate via is provided for each of the plurality of bumps on the first surface of the substrate.
2. The probing structure of claim 1, wherein the plurality of microbumps comprise at least one active microbump electrically coupled to the probing pad.
2. The probing structure of claim 1, wherein the plurality of microbumps comprise at least one active microbump electrically coupled to the probing pad.  

2. The probing structure of claim 1, further comprising a second interconnect electrically coupling a second one of the plurality of microbumps to the probing pad.
3. The probing structure of claim 1, wherein the plurality of microbumps comprise at least one inactive microbump conductively isolated from the probing pad.  


3. The probing structure of claim 1, wherein the plurality of microbumps comprise at least one inactive microbump conductively isolated from the probing pad.  


10. The probing structure of claim 9, wherein the cluster includes the at least one microbump electrically coupled to the probing pad thereby defining an active microbump and at least one additional microbump conductively isolated from the probing pad and defining an inactive microbump.
4. The probing structure of claim 1, wherein the plurality of microbumps comprise at least four microbumps.  

4. The probing structure of claim 1, wherein the plurality of microbumps comprise at least four microbumps.  

11. The probing structure of claim 9, wherein the cluster includes at least four microbumps.
5. The probing structure of claim 1, wherein the plurality of microbumps are arranged in a pattern having a shape of quadrangle, hexagon, or octagon.  


5. The probing structure of claim 1, wherein the plurality of microbumps are arranged in a pattern having a shape of quadrangle, hexagon, or octagon.  


12. The probing structure of claim 9, wherein the cluster forms a pattern of microbumps having a quadrangle or hexagon shape surrounding the probing pad.
6. The probing structure of claim 1, wherein at least two of the plurality of microbumps are electrically coupled to the probing pad via an interconnect.  

6. The probing structure of claim 1, wherein at least two of the plurality of microbumps are electrically coupled to the probing pad via an interconnect.  

13. The probing structure of claim 9, wherein at least two microbumps are electrically coupled to the probing pad via an interconnect.
7. The probing structure of claim 1, wherein the plurality of microbumps are concentrically arranged around and proximate to the probing pad.  

7. The probing structure of claim 1, wherein the plurality of microbumps are concentrically arranged around and proximate to the probing pad.  

14. The probing structure of claim 9, wherein the microbumps are concentrically arranged around and proximate to the probing pad.
8. The probing structure of claim 1, further comprising a second interconnect electrically coupling a second one of the plurality of microbumps to the probing pad.


9. The probing structure of claim 1, wherein each probing pad is electrically connected to at least two of the through substrate vias.  

9. The probing structure of claim 1, wherein each probing pad is electrically connected to at least two of the through substrate vias.  

4. The probing structure of claim 1, wherein each probing pad is electrically coupled to at least two of the through substrate vias.
10. The probing structure of claim 1, wherein the plurality of microbumps include eight microbumps concentrically arranged around the probing pad in a shape of octagon, and electrically coupled to the probing pad through two parallel pairs of interconnects.  
10. The probing structure of claim 1, wherein the plurality of microbumps include eight microbumps concentrically arranged around the probing pad in a shape of octagon, and electrically coupled to the probing pad through two parallel pairs of interconnects.

11. The probing structure of claim 1, wherein the plurality of microbumps include eight microbumps arranged around the probing pad in a shape of square, and electrically coupled to the probing pad through two interconnects.  
11. The probing structure of claim 1, wherein the plurality of microbumps include eight microbumps arranged around the probing pad in a shape of square, and electrically coupled to the probing pad through two interconnects.

12. The probing structure of claim 1, wherein the plurality of microbumps further comprise 12 microbumps arranged around the probing pad in a shape of square, including two microbumps electrically coupled to the probing pad through one interconnect and ten electrically isolated from the probing pad.  
12. The probing structure of claim 1, wherein the plurality of microbumps further comprise 12 microbumps arranged around the probing pad in a shape of square, including two microbumps electrically coupled to the probing pad through one interconnect and ten electrically isolated from the probing pad.

13. A method of making a probing structure for semiconductor die testing comprising: providing a substrate having a first surface and a second surface; forming a probing pad contacting the second surface of the substrate, and electrically connected to at least one of the plurality of through substrate vias, forming a plurality of microbumps surrounding the probing pad, and 20 DM2\12978433.1Attorney Docket No. P20110852US02/N1085-02551 connecting at least one of the plurality of microbumps to the probing pad through the at least one interconnect, wherein at least one of the plurality of microbumps is electrically coupled to the probing pad, wherein the probing pad, the plurality of microbumps, and the at least one interconnect are formed on the second surface of the substrate.  
13. A method of making a probing structure for semiconductor die testing comprising: providing a substrate having a first surface and a second surface; forming a plurality of through substrate vias (TSVs) extending between the first and second surfaces; forming a plurality of bumps on the first surface of the substrate, each of the plurality of bumps connected with at least one of the plurality of TSVs; forming a probing pad being metallic, contacting the second surface of the substrate, and electrically connected to at least one of the plurality of through substrate vias, forming a plurality of microbumps surrounding the probing pad, and connecting at least one of the plurality of microbumps to the probing pad through the at least one interconnect, wherein at least one of the plurality of microbumps is electrically coupled to the probing pad, wherein the probing pad, the plurality of microbumps, and the at least one interconnect are formed on the second surface of the substrate.

14. The method of claim 13, wherein the plurality of microbumps comprise at least one active microbump electrically coupled to the probing pad, and at least one inactive microbump conductively isolated from the probing pad.  
14. The method of claim 13, wherein the plurality of microbumps comprise at least one active microbump electrically coupled to the probing pad, and at least one inactive microbump conductively isolated from the probing pad.

15. The method of claim 13, wherein the plurality of microbumps are arranged in a pattern having a shape of quadrangle, hexagon, or octagon.  
15. The method of claim 13, wherein the plurality of microbumps are arranged in a pattern having a shape of quadrangle, hexagon, or octagon.

16. The method of claim 13, wherein the plurality of through substrate vias (TSVs) are filled with tungsten, copper, nickel, or an alloy thereof.  

16. The method of claim 13, wherein the plurality of through substrate vias (TSVs) are filled with tungsten, copper, nickel, or an alloy thereof.

17. A method for semiconductor die testing comprising: providing a probing structure, the probing structure comprising: a substrate having a first surface and a second surface; a probing pad contacting the second surface of the substrate, and electrically connected to at least one of the plurality of TSVs, a plurality of microbumps surrounding the probing pad, and at least one interconnect connected to the probing pad, wherein at least one of the plurality of microbumps is electrically coupled to the probing pad through the at least one interconnect, wherein the probing pad, the plurality of microbumps, and the at least one interconnect are disposed on the second surface of the substrate; contacting the probing structure with a die having a plurality of microbumps on a bottom surface, the second surface of the substrate of the probing structure in contact with the bottom surface of the die; and 21 DM2\ 12978433.1Attorney Docket No. P20110852US02/N1085-02551 applying electrical signals onto at least one of the plurality of bumps on the first surface of the substrate.  
17. A method for semiconductor die testing comprising: providing a probing structure, the probing structure comprising: a substrate having a first surface and a second surface; a plurality of through substrate vias (TSVs) extending between the first and second surfaces; a plurality of bumps disposed on the first surface of the substrate for engaging needles or tips of a testing probe head, each of the plurality of bumps connected with at least one of the plurality of TSVs; a probing pad being metallic, contacting the second surface of the substrate, and electrically connected to at least one of the plurality of TSVs, a plurality of microbumps surrounding the probing pad, and at least one interconnect connected to the probing pad, wherein at least one of the plurality of microbumps is electrically coupled to the probing pad through the at least one interconnect, wherein the probing pad, the plurality of microbumps, and the at least one interconnect are disposed on the second surface of the substrate; contacting the probing structure with a die having a plurality of microbumps on a bottom surface, the second surface of the substrate of the probing structure in contact with the bottom surface of the die; and applying electrical signals onto at least one of the plurality of bumps on the first surface of the substrate.

18. The method of claim 17, wherein the plurality of microbumps in the probing structure comprise at least one active microbump electrically coupled to the probing pad, and at least one inactive microbump conductively isolated from the probing pad.  
18. The method of claim 17, wherein the plurality of microbumps in the probing structure comprise at least one active microbump electrically coupled to the probing pad, and at least one inactive microbump conductively isolated from the probing pad.

19. The method of claim 18, wherein the at least one active microbump is in contact with at least one of the plurality of microbumps on the bottom surface of the die.  
19. The method of claim 18, wherein the at least one active microbump is in contact with at least one of the plurality of microbumps on the bottom surface of the die.

20. The method of claim 18, wherein the electrical signals are transmitted to at least one of the plurality of microbumps on the bottom surface of the die, through at least one of the plurality of TSVs, and at least one of the plurality of microbumps in the probing structure.
20. The method of claim 18, wherein the electrical signals are transmitted to at least one of the plurality of microbumps on the bottom surface of the die, through at least one of the plurality of TSVs, and at least one of the plurality of microbumps in the probing structure.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plurality of TSVs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1, the phrase "TSVs" renders the claim indefinite because it is unclear of the meaning of the acronym.  Examiner is interpreting TSVs as through substrate vias, as it is the common usage for TSV in the art.
Claims 2-12 are rejected for depending from rejected claim 1.
Claim 9 recites the limitation “the through substrate vias" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the plurality of through substrate vias" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the at least one interconnect" in lines 8 and 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16 are rejected for depending from rejected claim 13.
Claim 16 recites the limitation “the through substrate vias (TSVs)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the plurality of TSVs" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 17, the phrase "TSVs" renders the claim indefinite because it is unclear of the meaning of the acronym.  Examiner is interpreting TSVs as through substrate vias, as it is the common usage for TSV in the art.
Claims 18-20 are rejected for depending from rejected claim 1.
Claim 20 recites the limitation “the plurality of TSVs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 7,733,102 B2, cited in IDS, heretofore referred to as Cheng) in view of Knickerbocker (US 2008/0285244 A1, newly cited, heretofore referred to as Knickerbocker).

Regarding claim 1, Cheng teaches a probing structure for semiconductor die testing (Cheng; Col 1, Lines 6-9) comprising: a substrate (Cheng; Fig 4, Element 101) having a first surface (Cheng; Fig 4, surface with element 403 on it) and a second surface (Cheng; Fig 4, surface with element 301 on it); a probing pad (Cheng; Fig 3B, Element 107) contacting the second surface of the substrate (Cheng; Col 4, Lines 41-51; Cheng discloses that the probing pad and microbumps are on the second surface of the substrate), and electrically connected to at least one of the plurality of TSVs (Cheng; Fig 4, Element 103 and Col 4, Lines 4-7; Cheng discloses a substrate 101 which has solder balls 403, 405 on the upper surface, with vias 103 connecting to interconnects 201, which connect to the pads with bump connectors 301), a plurality of microbumps surrounding the probing pad (Cheng; Fig 4, Element 301), and at least one interconnect (Cheng; Fig 4, Element 201) connected to the probing pad (Cheng; Col 4, Lines 4-7; Cheng discloses a substrate 101 which has solder balls 403, 405 on the upper surface, with vias 103 connecting to interconnects 201, which connect to the pads with bump connectors 301), wherein the probing pad, the plurality of microbumps, and the at least one interconnect are disposed on the second surface of the substrate (Cheng; Col 4, Lines 41-51; Cheng discloses that the probing pad and microbumps are on the second surface of the substrate).
	Cheng is silent on wherein at least one of the plurality of microbumps is electrically coupled to the probing pad through the at least one interconnect.
Knickerbocker teaches wherein at least one of the plurality of microbumps (Knickbocker; Fig 1, Element 165) is electrically coupled to the probing pad (Knickbocker; Fig 1, Element 160) through the at least one interconnect (Knickbocker; Fig 1, Element 155 and Par 0021, Lines 24-34).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to modify the probing structure of Cheng with the coupled microbumps in order to quickly test multiple chips (Knickerbocker; Par 0006).

Regarding claim 2, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein the plurality of microbumps comprise at least one active microbump electrically coupled to the probing pad (Cheng; Col 4, Line 62- Col 5, Line 10; Cheng discloses that the dummy bumps 405 are optionally included, so all of the microbumps 301 can be connected with vias to bumps 403).

Regarding claim 3, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein the plurality of microbumps comprise at least one inactive microbump conductively isolated from the probing pad (Cheng; Col 4, Line 62- Col 5, Line 10; Cheng discloses that the dummy bumps 405 are optionally included, so some of the microbumps 301 can be not connected with vias to bumps 403).

Regarding claim 4, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein the plurality of microbumps comprise at least four microbumps (Cheng; Fig 3B, Element 107 and Col 4, Lines 31-40; Chang discloses a grouping of 16 microbumps).

Regarding claim 5, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein the plurality of microbumps are arranged in a pattern having a shape of quadrangle, hexagon, or octagon (Cheng; Fig 3B, Element 107 and Col 4, Lines 31-40; Chang discloses a grouping of 16 microbumps in a square grid, i.e. a quadrangle).

Regarding claim 6, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein at least two of the plurality of microbumps are electrically coupled to the probing pad via an interconnect (Cheng; Col 3, Lines 50-61 and Col 4, Lines 4-7).

Regarding claim 7, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein the plurality of microbumps are concentrically arranged around and proximate to the probing pad (Cheng; Fig 3B, Element 107 and Col 4, Lines 31-40).

Regarding claim 8, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches further comprising a second interconnect electrically coupling a second one of the plurality of microbumps to the probing pad (Cheng; Col 4, Lines 4-7; Cheng discloses multiple interconnects 201, which connect to the pad with bump connectors 301, see also Fig. 5, Elements 103 on the right and left side).

Regarding claim 9, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein each probing pad is electrically connected to at least two of the through substrate vias (Cheng; Col 4, Lines 4-7; Cheng discloses multiple vias 103, which connect to the pad with bump connectors 301).

Regarding claim 10, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein the plurality of microbumps include eight microbumps concentrically arranged around the probing pad in a shape of octagon, and electrically coupled to the probing pad through two parallel pairs of interconnects (Cheng; Fig 3B, Element 107 and Col 4, Lines 31-40; Chang discloses a grouping of up 16 microbumps in a quadrangular shape and connected through the interconnected 301, see Fig 5, further Cheng allows any number to be inactive, see Col 4, Line 62- Col 5, Line 10, so as to allow for any shape from the grouping of 16 desired, such as an octagon).

Regarding claim 11, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein the plurality of microbumps include eight microbumps arranged around the probing pad in a shape of square, and electrically coupled to the probing pad through two interconnects (Cheng; Fig 3B, Element 107 and Col 4, Lines 31-40; Chang discloses a grouping of 16 microbumps in a quadrangular shape and connected through the interconnected 301, see Fig 5).

Regarding claim 12, the combination of Cheng and Knickerbocker teaches the probing structure of claim 1.  Cheng further teaches wherein the plurality of microbumps further comprise 12 microbumps (Cheng; Fig 3B, Element 107 and Col 4, Lines 31-40; Chang discloses a grouping of up to 16 microbumps) arranged around the probing pad in a shape of square, including two microbumps electrically coupled to the probing pad through one interconnect and ten electrically isolated from the probing pad (Cheng; Fig 3B, Element 107 and Col 4, Lines 31-40; Chang discloses a grouping of 16 microbumps in a quadrangular shape and connected through the interconnected 301, see Fig 5, further Cheng allows any number to be inactive, see Col 4, Line 62- Col 5, Line 10; Cheng discloses that the dummy bumps 405 are optionally included, so some of the microbumps 301 can be not connected with vias to bumps 403).

Regarding claim 13, Cheng teaches a method of making a probing structure for semiconductor die testing (Cheng; Col 1, Lines 6-9) comprising: providing a substrate (Cheng; Fig 4, Element 101) having a first surface (Cheng; Fig 4, surface with element 403 on it) and a second surface (Cheng; Fig 4, surface with element 301 on it); forming a probing pad (Cheng; Fig 3B, Element 107) contacting the second surface of the substrate (Cheng; Col 4, Lines 41-51; Cheng discloses that the probing pad and microbumps are on the second surface of the substrate), and electrically connected to at least one of the plurality of through substrate vias (Cheng; Fig 4, Element 103 and Col 4, Lines 4-7; Cheng discloses a substrate 101 which has solder balls 403, 405 on the upper surface, with vias 103 connecting to interconnects 201, which connect to the pads with bump connectors 301), forming a plurality of microbumps surrounding the probing pad (Cheng; Fig 4, Element 301), wherein at least one of the plurality of microbumps is electrically coupled to the probing pad (Cheng; Col 4, Lines 4-7; Cheng discloses a substrate 101 which has solder balls 403, 405 on the upper surface, with vias 103 connecting to interconnects 201, which connect to the pads with bump connectors 301), wherein the probing pad, the plurality of microbumps, and the at least one interconnect are formed on the second surface of the substrate (Cheng; Col 4, Lines 41-51; Cheng discloses that the probing pad and microbumps are on the second surface of the substrate).
	Cheng is silent on connecting at least one of the plurality of microbumps to the probing pad through the at least one interconnect.
Knickerbocker teaches connecting at least one of the plurality of microbumps (Knickbocker; Fig 1, Element 165) to the probing pad (Knickbocker; Fig 1, Element 160) through the at least one interconnect (Knickbocker; Fig 1, Element 155 and Par 0021, Lines 24-34).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to modify the probing structure of Cheng with the coupled microbumps in order to quickly test multiple chips (Knickerbocker; Par 0006).

Regarding claim 14, the combination of Cheng and Knickerbocker teaches the method of claim 13.  Cheng further teaches wherein the plurality of microbumps comprise at least one active microbump electrically coupled to the probing pad (Cheng; Fig 4, Element 403), and at least one inactive microbump conductively isolated from the probing pad (Cheng; Fig 4, Element 405 and Col 4, Line 62- Col 5, Line 10; Cheng discloses that the dummy bumps 405 are optionally added to protect the interposer board from flexing).

Regarding claim 15, the combination of Cheng and Knickerbocker teaches the method of claim 13.  Cheng further teaches wherein the plurality of microbumps are arranged in a pattern having a shape of quadrangle, hexagon, or octagon (Cheng; Fig 3B, Element 107 and Col 4, Lines 31-40; Chang discloses a grouping of 16 microbumps in a quadrangular shape).

Regarding claim 16, the combination of Cheng and Knickerbocker teaches the method of claim 13.  Cheng further teaches wherein the plurality of through substrate vias (TSVs) are filled with tungsten, copper, nickel, or an alloy thereof (Cheng; Col 3, Lines 29-35).

Regarding claim 17, Cheng teaches a method for semiconductor die testing (Cheng; Col 1, Lines 6-9) comprising: providing a probing structure (Cheng; Fig 4), the probing structure comprising: a substrate (Cheng; Fig 4, Element 101) having a first surface (Cheng; Fig 4, surface with element 403 on it) and a second surface (Cheng; Fig 4, surface with element 301 on it); a probing pad (Cheng; Fig 3B, Element 107) contacting the second surface of the substrate (Cheng; Col 4, Lines 41-51; Cheng discloses that the probing pad and microbumps are on the second surface of the substrate), and electrically connected to at least one of the plurality of TSVs (Cheng; Fig 4, Element 103 and Col 4, Lines 4-7; Cheng discloses a substrate 101 which has solder balls 403, 405 on the upper surface, with vias 103 connecting to interconnects 201, which connect to the pads with bump connectors 301), a plurality of microbumps surrounding the probing pad (Cheng; Fig 4, Element 301), and at least one interconnect (Cheng; Fig 4, Element 201) connected to the probing pad (Cheng; Col 4, Lines 4-7; Cheng discloses a substrate 101 which has solder balls 403, 405 on the upper surface, with vias 103 connecting to interconnects 201, which connect to the pads with bump connectors 301), wherein the probing pad, the plurality of microbumps, and the at least one interconnect are disposed on the second surface of the substrate (Cheng; Col 4, Lines 41-51; Cheng discloses that the probing pad and microbumps are on the second surface of the substrate); contacting the probing structure with a die having a plurality of microbumps on a bottom surface, the second surface of the substrate of the probing structure in contact with the bottom surface of the die (Cheng; Col 4, Lines 41-51; Cheng discloses that the probing pad and microbumps are on the second surface of the substrate i.e. the bottom); and applying electrical signals onto at least one of the plurality of bumps on the first surface of the substrate (Cheng; Col 5, Lines 20-29).
	Cheng is silent on wherein at least one of the plurality of microbumps is electrically coupled to the probing pad through the at least one interconnect.
Knickerbocker teaches wherein at least one of the plurality of microbumps (Knickbocker; Fig 1, Element 165) is electrically coupled to the probing pad (Knickbocker; Fig 1, Element 160) through the at least one interconnect (Knickbocker; Fig 1, Element 155 and Par 0021, Lines 24-34).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to modify the probing structure of Cheng with the coupled microbumps in order to quickly test multiple chips (Knickerbocker; Par 0006).

Regarding claim 18, the combination of Cheng and Knickerbocker teaches the method of claim 17.  Cheng further teaches wherein the plurality of microbumps in the probing structure comprise at least one active microbump electrically coupled to the probing pad (Cheng; Fig 4, Element 403), and at least one inactive microbump conductively isolated from the probing pad (Cheng; Fig 4, Element 405 and Col 4, Line 62- Col 5, Line 10; Cheng discloses that the dummy bumps 405 are optionally added to protect the interposer board from flexing).

Regarding claim 19, the combination of Cheng and Knickerbocker teaches the method of claim 18.  Cheng further teaches wherein the at least one active microbump is in contact with at least one of the plurality of microbumps on the bottom surface of the die (Cheng; Col 4, Lines 41-51; Cheng discloses that the probing pad and microbumps are on the second surface of the substrate i.e. the bottom).

Regarding claim 20, the combination of Cheng and Knickerbocker teaches the method of claim 18.  Cheng further teaches wherein the electrical signals are transmitted to at least one of the plurality of microbumps on the bottom surface of the die (Cheng; Col 5, Lines 20-29), through at least one of the plurality of TSVs, and at least one of the plurality of microbumps in the probing structure (Cheng; Col 5, Lines 20-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Hsu et al teaches a fine pitch interface for a probe card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867            

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867